Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         28-NOV-2018
                                                         02:39 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

                   STATE OF HAWAI#I, Petitioner,

                                 vs.

THE HONORABLE MICHELLE N. COMEAU, Judge of the District Court of
     the First Circuit, State of Hawai#i, Respondent Judge,

                                 and

                 TYRUS SORAL WOODARD, Respondent.
_________________________________________________________________

                        ORIGINAL PROCEEDING
                     (CASE NO. 1DTC-18-011809)

      ORDER DENYING PETITION FOR A WRIT DIRECTED TO A JUDGE
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner State of Hawai#i’s

petition for a writ directed to a judge, filed on October 24,

2018, the documents submitted in support thereof, and the record,

it appears that, under the specific facts and circumstances in

this case, petitioner fails to demonstrate that it is entitled to

the requested relief by way of an extraordinary writ.      See

Honolulu Advertiser, Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d
58, 62 (1978) (a writ of mandamus is not intended to supersede
the legal discretionary authority of the trial courts, cure a

mere legal error, or serve as a legal remedy in lieu of normal

appellate procedure).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ

directed to a judge is denied.

          DATED: Honolulu, Hawai#i, November 28, 2018.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                   2